Citation Nr: 0638308	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-02 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative joint disease of the thoracolumbar 
spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
April 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The veteran appeared at a Video Conference Hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript is 
associated with the claims file.

This case has previously been before the Board for review and 
was remanded in August 2005 for further evidentiary 
development.  


FINDINGS OF FACT

1.  The medical and X-ray evidence shows that the veteran 
sustained multiple compression fractures in the thoracic 
spine prior to service; however, he was evaluated on numerous 
occasions for back pain while on active duty and in-X-rays 
showed degenerative changes in the same segment of the spine; 
which raises a presumption of aggravation.  

2.  Post-service medical and X-ray evidence shows a current 
back disability, to include arthritis of the thoracic spine; 
this evidence does not clearly and unmistakably show that the 
veteran's pre-existing back disability was not aggravated 
during service.  





CONCLUSION OF LAW

The veteran's preexisting back disability, to include 
multiple compression fractures of the thoracic spine, was 
aggravated during service beyond its natural progression and 
it is currently manifested by arthritis of the thoracic 
spine; service connection for a back disability, to include 
degenerative joint disease of the throacolumbar spine, is 
warranted.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a back 
disability.  Therefore, no further development is needed with 
respect to this claim. 



Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The veteran contends, in essence that, while he sustained a 
pre-service back injury resulting in multiple fractures of 
the thoracic spine, his back disability was aggravated during 
service as a result of his duties as a machine gunner in the 
infantry.  The Board agrees.

The veteran was injured in a pre-service motorcycle accident 
occurring in 1967. 
In order to be found fit for induction, a private physician 
who had treated the veteran for the 1967 accident, sent a 
letter with a summation of the veteran's pre-service care to 
the veteran's Draft Board.  This letter shows that the 
veteran was hospitalized for a week in July 1967 with 
multiple compression fractures of the dorsal or thoracic 
spine, specifically at T4, T6, and T7, which were believed to 
be possibly related to non-traumatic osteochondritic defects 
as well as the motorcycle accident.  In August 1967, the 
veteran was wearing a back brace in which he was "quite 
comfortable;" so much so that he had resumed riding horses 
and bulls as part of rodeo competition.  The veteran was able 
to return to his work as a movie theater usher in August 
1967, and by November 1967, he was free of the back brace 
"completely."  The veteran was not noted to have 
thoracolumbar strain or degenerative joint disease, but, the 
physician did note that it "is possible that in years to 
come he will develop early degenerative spondylosis" because 
of the injury.

In April 1969, the veteran was inducted into the U.S. Army, 
with the objective findings of his entrance physical 
examination showing the musculoskeletal system within normal 
limits, but also showing a need for an orthopedic consult due 
to the preexisting back condition.  The veteran was found fit 
for military service, but there are several indications in 
service of back-related complaints.  Specifically, the 
veteran was treated for back pain in April and May 1969, as 
well as frequent consultations for pain in the thoracic spine 
from March 1970 to December 1970.  Additionally, X-rays were 
taken of the veteran's thoracic spine in April 1970, which 
revealed mild to moderate degenerative changes in the upper 
thoracic vertebrae.  Both the clinical and radiographic 
reports tied the veteran's thoracic spine disability to his 
pre-service motorcycle accident.  While there are multiple 
references to back symptoms while on active duty, the 
veteran's separation physical was negative for any 
musculoskeletal abnormalities.  

The Board remanded this claim in August 2005 for a current 
physical examination and to obtain a medical opinion 
addressing the etiology of any back disorder that was 
present.  Following that evaluation in December 2005, 
diagnoses of degenerative disc and joint disease of the 
thoracolumbar spine and thoracolumbar strain were recorded 
and it was further noted that they were "service related".  
An impression of residuals of compression fractures at T3, 
T5, and T6 was also reported.  

With respect to a claim of in-service aggravation of a 
preexisting disability or injury, 38 U.S.C.A. § 1153 provides 
that such a disability "will be considered to have been 
aggravated by active . . . service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153; 
accord Joyce v. Nicholson, 443 F.3d 845, 847 n.1 (2006) 
(discussing the presumption of aggravation when disability 
noted at time of service entry); 38 C.F.R. § 3.306(a).  This 
"presumption of aggravation, however, is not applicable 
unless the preservice disability underwent an increase in 
severity during service," Paulson v. Brown, 7 Vet. App. 466, 
468 (1995); accord 38 C.F.R. § 3.306(b) ("Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during 
service"); that is, the presumption of aggravation may be 
rebutted only if it can be shown by clear and unmistakable 
evidence (i.e., evidence that is "undebatable") that the 
veteran's service did not aggravate the preexisting injury.  
Cotant v. Principi, 17 Vet. App. 116, 132 (2003); accord 
Maxson v. West, 12 Vet. App. 453, 460 (1999).  In addition, 
mere "'temporary or intermittent flare-ups during service of 
a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened.'"  
Beverly v. Brown, 9 Vet. App. 402, 405 (1996), quoting Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); accord 38 C.F.R. § 
3.306(b) ("Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service").    

The medical evidence clearly shows a pre-existing back 
disability and an increase in back symptoms during service 
that gives rise, in the Board's judgment, to a presumption of 
aggravation.  Thus the question that remains is whether the 
competent evidence clearly and unmistakably rebuts the 
presumption of in-service aggravation.  Id.  The December 
2005 VA examiner concluded, in essence, that the fact that 
the veteran was unemployable for 13 years supported a finding 
of in-service aggravation.  While the record does not confirm 
this period of unemployability, the Board notes that the 
objective findings of the December 2005 VA examination 
support such a finding.  Prior to service, the veteran 
sustained multiple vertebral fractures in the thoracic spine 
a result of his motorcycle accident, which did not disqualify 
him from military service.  In service, the veteran was seen 
on multiple occasions for back pain and a diagnosis of 
degenerative changes in the thoracic spine, confirmed by X-
ray, was recorded during that time.  In 2005, the veteran was 
diagnosed with a current mid-back disability that included 
degenerative joint disease in the thoracolumbar spine.  In 
light of this, the evidence indicates that the veteran's 
degenerative changes of the thoracic spine represent an 
aggravation of his pre-service vertebral fractures.  The 
Board is cognizant of a pre-service private medical letter, 
which indicates that the veteran was predisposed to early-
onset degenerative spondylosis as the result of his pre-
service back trauma.  This opinion, however, is far from 
being unequivocal; it does not rise to the level of "clear 
and unmistakable" evidence sufficient to rebut in-service 
aggravation.  See 38 U.S.C.A. § 1153.  

In view of the foregoing, the Board finds that the veteran's 
preexisting back disability, to include multiple compression 
fractures of the thoracic spine, was aggravated during 
service beyond its natural progression and it is currently 
manifested by arthritis of the thoracic spine.  Accordingly, 
service connection for a back disability, to include 
degenerative joint disease of the throacolumbar spine, is 
warranted.  38 U.S.C.A. §§ 1153; 38 C.F.R. § 3.306.











ORDER

Entitlement to service connection for a back disability, to 
include degenerative joint disease of the throacolumbar 
spine, is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


